Boomer, J.
(dissenting). I respectfully dissent. “[T]he failure of the defendant to except to the charge of the court is neither binding nor controlling on this court since the action should have been dismissed on the motion made at the end of the plaintiff’s case and renewed at the close of all of the evidence.” (Greelish v New York Cent. R. R. Co., 29 AD2d 159,161, affd 23 NY2d 903.)
In my view, plaintiff failed to sustain his burden of proving that defendant, Red Diamond, was negligent, and further, that the negligence, if any, was the proximate cause of decedent’s death. The evidence shows, not only from the testimony of the representative of Red Diamond and the testimony of the president of Skippy Ice Cream, but álso from the testimony of past *1051and present employees of Skippy and from the warning labels on the blocks of dry ice, that the president of Skippy was aware of the dangers of dry ice, including the danger of suffocation from inhaling its fumes. Knowledge of the dangers possessed by decedent’s employer, Skippy, protected Red Diamond from its failure to warn the decedent where Skippy had the means and opportunity to do so (see, McLaughlin v Mine Safety Appliances Co., 11 NY2d 62, 72). As a distributor of dry ice, a dangerous product, Red Diamond had a duty to take reasonable precautions to warn those who would be expected to use it, including the decedent. However, here it would be unreasonable to require Red Diamond to see to it that each user was individually notified. “To do so would visit upon [it] a burden impossible to carry.” (Weekes v Michigan Chrome & Chem. Co., 352 F2d 603, 607.) I reject plaintiff’s contention that Red Diamond was required to take additional steps to warn decedent, such as supplying warning labels to be attached to Skippy’s freezers (see, Burton v Smith Foundry Prods. Co., 529 F2d 108,111-112; Reed v Pennwalt Corp., 22 Wn App 718, 722-723, 591 P2d 478, 481, appeal dismissed 93 Wn 2d 5, 604 P2d 164).
Although Red Diamond may have had a duty, in addition to placing a written warning on its product, to see that its vendee, Skippy, was aware of the dangers of dry ice so that Skippy could warn its employees (see, 63 Am Jur 2d, Products Liability, § 334), any breach of that duty was not the proximate cause of decedent’s death. Skippy was aware of those dangers and its failure to warn decedent was not the result of Red Diamond’s failure, if any, to inform Skippy of facts Skippy already knew.
Although I would dismiss the action against Red Diamond for failure of proof, I find the court’s instruction on intervening cause inadequate. Not only did it fail to state the principle of intervening cause in a manner comprehensible to the jury, but it failed to relate the evidence to the legal principle involved (see, Green v Downs, 27 NY2d 205, 208). (Resubmission of appeal from judgment of Supreme Court, Monroe County, Davis, J. — wrongful death.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.